FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA DEC -2 2019
Court forthe ea ate
Giovanni Evans, )
Plaintiff,
Vv. Civil Action No. 19-3088 (UNA)
Brenda Donald et al.,
Defendants.
MEMORANDUM OPINION

 

This matter is before the Court on plaintiff's pro se “Complaint for a Civil Case Alleging
Negligence” and application to proceed in forma pauperis (IFP). The Court will grant the IFP
application and dismiss the complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 US.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007)
(citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking
relief in the district court must at least plead facts that bring the suit within the court’s
jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the

action. See Fed. R. Civ. P. 12(h)(3).
Plaintiff invokes diversity as the basis of jurisdiction. Compl. Caption: It is a “well-
established rule” that in order for an action to proceed in diversity, the citizenship requirement
must be “assessed at the time the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc.,
498 U.S. 426, 428 (1991). To that end, “the citizenship of every party to the action must be
distinctly alleged [in the complaint] and cannot be established presumptively or by mere
inference,” Meng v. Schwartz, 305 F. Supp. 2d 49, 55 (D.D.C. 2004), and an “allegation of
residence alone is insufficient to establish the citizenship necessary for diversity jurisdiction,”
Novak v. Capital Mgmt. & Dev. Corp., 452 F.3d 902, 906 (D.C. Cir. 2006) (quoting Naartex
Consulting Corp. v. Watt, 722 F.2d 779, 792 n.20 (D.C. Cir. 1983)).

Plaintiff's citizenship is listed as the District of Columbia. Compl. at 3. Plaintiff has
alleged neither the citizenship of each defendant nor an amount in controversy to bring the claim
within the Court’s diversity jurisdiction. If the defendants are citizens of the District of
Columbia, as suggested by their addresses in the complaint, the citizenship requirement is simply
defeated. And to the extent that plaintiff is suing the District of Columbia, see Compl. at 3, “the
District of Columbia is not subject to diversity jurisdiction[.]” Price v. United Med. Ctr., 408
Fed. App’x 375, 376 (D.C. Cir. 2010) (per curiam) (citing Barwood, Inc. v. District of Columbia,
202 F.3d 290, 292 (D.C. Cir. 2000); Long v. District of Columbia, 820 F.2d 409, 414 (D.C. Cir.
1987)). Accordingly, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.

wee fi
if Lg /—

United States District Judge

 

Date: November-2 + , 2019
